DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohn et al. (US 2006/0011939, hereinafter “Mohn”, cited on IDS) in view of Mergens et al. (US 7,064,393, hereinafter “Mergens”).
Regarding claim 1, Mohn teaches in Figs. 3, 4 and annotated Fig. 12 (shown below) and related text a thyristor tile comprising: 
(Fig. 4, annotated Fig. 12 and ¶¶[0026]-[0029] and [0038]), each of which has an N-type base region (Fig. 4, annotated Fig. 12 and ¶¶[0026]-[0029] and [0038]) and a P-type emitter region (Fig. 4, annotated Fig. 12 and ¶¶[0026]-[0029] and [0038]); and 
first and second NPN tiles (Fig. 4, annotated Fig. 12 and ¶¶[0026]-[0029] and ¶¶[0026]-[0029] and [0038]), each of which has a P-type base region (Fig. 4, annotated Fig. 12 and ¶[0038]) and an N-type emitter region (Fig. 4, annotated Fig. 12 and ¶¶[0026]-[0029] and [0038]); 
wherein each PNP tile is adjacent to both NPN tiles (Figs. 3, 4 and annotated Fig. 12); and 
each NPN tile is adjacent to both PNP tiles (Figs. 3, 4 and annotated Fig. 12).


    PNG
    media_image1.png
    251
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    205
    399
    media_image2.png
    Greyscale






[AltContent: textbox (P-type emitter region (anode))][AltContent: textbox (2nd P-type base region of NPN)]
[AltContent: textbox (1st NPN TILE (2nd Quadrant))][AltContent: textbox (P-type emitter region (anode))][AltContent: ][AltContent: ][AltContent: textbox (1st orientation)][AltContent: textbox (N-type emitter region (cathode))][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (1st PNP TILE (1st Quadrant))][AltContent: ][AltContent: textbox ((Annotated Figure))][AltContent: ][AltContent: textbox (1st P-type base region of NPN)][AltContent: textbox (2nd PNP TILE (3rd Quadrant))][AltContent: ][AltContent: ][AltContent: textbox (2nd NPN TILE (4th Quadrant))][AltContent: textbox (2nd N-type base region of PNP tile)][AltContent: textbox (1st N-type base region of PNP tile)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (2nd orientation)][AltContent: ][AltContent: arrow]
    PNG
    media_image3.png
    456
    649
    media_image3.png
    Greyscale


[AltContent: textbox (N-type emitter region (cathode))][AltContent: ]
While Mohn teaches that well-known interconnect structures are used to interconnect all the anodes and all the cathodes to create a practical SCR device (¶[0027]), Mohn does not explicitly teach that the interconnect structures include a first interconnect layer that electrically connects the N-type base regions of the first and second PNP tiles, a second interconnect layer that electrically connects the P-type base regions of the first and second NPN tiles, a third interconnect layer that electrically connects the N-type emitter regions of the first and second NPN tiles and a fourth 
Mergens, in a similar field of endeavor, teaches in Figs. 4-5 and related text an SCR device that can be formed from NPN and PNP tiles (Fig. 5) that includes a first interconnect that electrically connects the N-type base regions of the first and second PNP tiles (i.e. interconnect connecting all of the base (N-type) regions of the PNP transistors of the SCRs 1061-106n, Fig. 4 and col. 8, ll. 27-67 and col. 9, ll. 1-15), a second interconnect layer that electrically connects the P-type base regions of the first and second NPN tiles (i.e. interconnect connecting all of the base (P-type) regions of the NPN transistors of the SCRs 1061-106n, Fig. 4 and col. 8, ll. 27-67 and col. 9, ll. 1-15), a third interconnect layer that electrically connects the N-type emitter regions of the first and second NPN tiles (i.e. interconnect connecting all of the emitter (N-type) regions of the NPN transistors of the SCRs 1061-106n, Fig. 4 and col. 8, ll. 27-67 and col. 9, ll. 1-15) and a fourth interconnect layer that electrically connects the P-type emitter regions of the first and second PNP tiles (i.e. interconnect connecting all of the emitter (P-type) regions of the PNP transistors of the SCRs 1061-106n, Fig. 4 and col. 8, ll. 27-67 and col. 9, ll. 1-15) in order to provide a high holding current silicon controlled rectifier (HHISCR) electrostatic discharge (ESD) protection device.
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner, specifically the interconnect structures disclosed by Mergens would provide interconnections between desired parts of each of the PNP and NPN tiles, using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention 
Regarding claim 2 (1), the combined teaching of Mohn and Mergens discloses wherein: 
the first and second PNP tiles have a first orientation (Mohn, Figs. 3, 4 and annotated Fig. 12); and 
the first and second NPN tiles have a second orientation that is perpendicular to the first orientation (Mohn, Figs. 3, 4 and annotated Fig. 12).  
Regarding claim 3 (2), the combined teaching of Mohn and Mergens discloses wherein: 
the N-type base region (i.e. N-type base region, Mohn, annotated Fig. 12 and ¶¶[0029] and [0038]) and the  P-type emitter region (1210, Mohn, annotated Fig. 12 and ¶¶[0029] and [0038]) of the first and second PNP tiles are aligned in the first orientation; and 
the P-type base region (i.e. P-type base region, Mohn annotated Fig. 12 and ¶¶[0029] and [0038]) and the N-type emitter region (1212, Mohn, annotated Fig. 12 and ¶¶[0029] and [0038]) of the first and second NPN tiles are aligned in the second orientation (Mohn, annotated Fig. 12.  
Regarding claim 4 (3), the combined teaching of Mohn and Mergens discloses wherein: 
each N-type base region is aligned in the first orientation with the N-type emitter region of one of the first and second NPN tiles and is an N-type collector region of that (i.e. it is noted that in order for the current to flow from anode to cathode as discussed by Mohn in paragraphs [0025]-[0029] the N-type base region of the PNP tile would need to serve as a N-type collector region of the NPN tile); and 
each P-type base region is aligned in the second orientation with the P-type emitter region of one of the first and second PNP tiles and is a P-type collector region of that PNP tile (i.e. it is noted that in order for the current to flow from anode to cathode as discussed by Mohn in paragraphs [0025]-[0029] the P-type base region of the NPN tile would need to serve as a P-type collector region of the PNP tile).
Regarding claim 5 (3), the combined teaching of Mohn and Mergens discloses wherein: 
the aforementioned N-type base region is a first N-type base region (Mohn, Fig. 4 and annotated Fig. 12);
the aforementioned P-type base region is a first O-type base region (Mohn, Fig. 4 and annotated Fig. 12);
the first and second PNP tiles each have a second N-type base region aligned in the first orientation with the first N-type base region and the P-type emitter region (Mohn, Fig. 4 and annotated Fig. 12); and
35 Attorney Docket: SILSPO26bthe first and second NPN tiles each have a second P-type base region aligned in the second orientation with the first P-type base region and the N-type emitter region (Mohn, Fig. 4 and annotated Fig. 12).
Regarding claim 9 (1), the combined teaching of Mohn and Mergens discloses wherein: 
(Mohn, annotated Fig. 12); 
the first NPN tile is in a second quadrant of the thyristor tile, the second quadrant being located adjacent to the first quadrant (Mohn, annotated Fig. 12); 
the second PNP tile is in a third quadrant of the thyristor tile, the third quadrant being located adjacent to the second quadrant, and the third quadrant being diagonally located from the first quadrant (Mohn, annotated Fig. 12); and 
the second NPN tile is in a fourth quadrant of the thyristor tile, the fourth quadrant being located adjacent to the first and third quadrants, and the fourth quadrant being diagonally located from the second quadrant (Mohn, annotated Fig. 12).
Regarding claim 10 (9), the combined teaching of Mohn and Mergens discloses a plurality of the thyristor tile (Mohn, Fig. 3) wherein: 
the first NPN tile in the second quadrant of a first one of the plurality of the thyristor tile is located adjacent to the first PNP tile in the first quadrant of a second one of the plurality of the thyristor tile (Mohn, Fig. 3 and annotated Fig. 12); and 
Attorney Docket: SILSPO26b a first N-type base region of the first PNP tile in the first quadrant of the second one of the plurality of the thyristor tile is a first N-type collector region of the first NPN tile in the second quadrant of the first one of the plurality of the thyristor tile (Mohn, Fig.3 and annotated Fig. 12, where it is noted that in order for the current to flow from anode to cathode as discussed by Mohn in paragraphs [0025]-[0029] the N-type base region of the PNP tile would need to serve as a N-type collector region of the NPN tile).  
Regarding claim 11 (10), the combined teaching of Mohn and Mergens discloses wherein: 
the first NPN tile in the second quadrant of the first one of the plurality of the thyristor tile is located adjacent to the second PNP tile in the third quadrant of a third one of the plurality of the thyristor tile (Mohn Fig. 3 and annotated Fig. 12); and 
a first P-type base region of the first NPN tile in the second quadrant of the first one of the plurality of the thyristor tile is a first P-type collector region of the second PNP tile in the third quadrant of the third one of the plurality of the thyristor tile (Mohn, Fig. 3 and annotated Fig. 12, where it is noted that in order for the current to flow from anode to cathode as discussed by Mohn in paragraphs [0025]-[0029] the P-type base region of the NPN tile would need to serve as a P-type collector region of the PNP tile).

Allowable Subject Matter
Claim(s) 6-8 and 12-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a thyristor tile particularly characterized by  first, second, third and fourth interconnect layers, wherein the first interconnect layer includes 1) first island traces that electrically connect to the P-type 
Regarding claim 8, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a thyristor tile particularly characterized by first and second NPN tiles that are each formed within P-well base and first and second PNP tiles that are each formed within N-well base, with the P-well bases being adjacent to the N-well bases except at a corner between all four N-wells and P-wells so as to electrically isolate the tiles from each other at the corners, as recited in claim 8, in combination with all other elements of the thyristor tile recited in the 
Regarding claim 12, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a thyristor tile particularly characterized by a first interconnect layer that electrically connects the N-type base regions of the PNP tiles and the N-type collector regions of the NPN tiles, the first interconnect layer including first traces that surround the P-type emitter regions, the N-type emitter regions, and the P-type base regions in a first plane vertically offset therefrom, a second interconnect layer that electrically connects the P-type base regions of the NPN tiles and the P-type collector regions of the PNP tiles, the second interconnect layer including second traces that surround the P-type emitter regions and the N-type emitter regions in a second plane vertically offset therefrom,38Attorney Docket: SILSPO26bC1 a third interconnect layer that electrically connects the N-type emitter regions of the NPN tiles, the third interconnect layer including third traces that surround the P-type emitter regions in a third plane vertically offset therefrom and a fourth interconnect layer that electrically connects the P-type emitter regions of the PNP tiles in combination with all other elements of the thyristor tile recited in the claim.  The closest prior art of record to Mohn in combination with Mergens fails to teach the above noted claim limitations.  Claim(s) 13-19, which either directly or indirectly depend from claim 12, and which include all of the limitations recited in claim 12, is/are allowed for the similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/27/2021